  Case 2:20-cv-11349-CAS-MRW Document 27 Filed 07/29/21 Page 1 of 1 Page ID #:93

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-11349 CAS (MRWx)                                           Date     July 29, 2021
 Title            Deckers Outdoor Corp. v. Five Below, Inc.



 Present: The Honorable          Michael R. Wilner, United States Magistrate Judge
                      Narissa Naval-Estrada                                           n/a
                       Deputy Clerk                                        Court Reporter / Recorder

                Attorneys Present for Plaintiff:                         Attorneys Present for Defendant:
                         None present                                             None present
 Proceedings:                 ORDER RE: PROTECTIVE ORDER

      The parties submitted a proposed protective order regarding discovery in this civil action.
(Docket # 26.) The Court accepts and ENTERS the proposed order subject to the following:

       1.     ¶ 2.3 – The parties used Judge Wilner’s proposed form protective order. Nice!
But they inadvertently left in some of the bracketed / alternative / instructing text. The last
sentence is deleted as superfluous.

       2.     ¶ 1.2 – The parties’ statement of “good cause” in support of the requested
protective order is inadequate. See Oliner v. Kontrabecki, 745 F. 3d 1024, 1026 (9th Cir. 2014).
The parties must identify legitimate bases for the entry of such an order that are specific to this
action; no boilerplate allowed. The entry of this order is contingent on the filing of such a
statement within five court days.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
